Judgment unanimously affirmed. Memorandum: We conclude that the verdict finding defendant guilty of murder in the second degree is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d, 490, 495). There is no merit to his contention that the testimony of two police officers that defendant orally admitted that he shot the victim is incredible as a matter of law. Although his conviction rests almost entirely upon that testimony, there is nothing in the testimony of either witness that is " 'manifestly untrue, physically impossible, contrary to experience, or self-contradictory’ ” (People v Shedrick, 104 AD2d 263, 274, affd 66 NY2d 1015, rearg denied 67 NY2d 758). The jury was in the best position to assess the credibility of those witnesses, and we perceive no basis to disturb its verdict.
*1114We further conclude that, in the circumstances of this case, imposition of the maximum term of imprisonment was neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Egan, J.—Murder, 2nd Degree.) Present—Den-man, P. J., Pine, Fallon, Wesley and Balio, JJ.